Pezman, J. Claimant seeks to recover the sum of $365.00 from respondent for services rendered to Illinois Teachers College of Chicago-North in the publication of a school newspaper issued under the name “The Interim”. Pursuant to stipulations made and entered into verbally before the Commissioner, the entire matter was submitted to the Court upon the basis of two exhibits, these exhibits being two copies of the newspaper in question, marked as joint exhibits Nos. 2 and 2a. The only issue in this case is whether or not claimant fulfilled his contract to perform the service of printing the newspaper, or failed to fulfill the same, because of the many errors in spelling, punctuation, quotations, and the nature of the work done and services performed. This Court has examined both exhibits. Joint exhibit No. 2 is the product of claimant after all of the errors have been detailed and noted. Joint exhibit No. 2a is the issue of the newspaper in question without any notations or indication of error. There can be no doubt about the Court’s decision. The newspaper in question was poorly produced. Certain pages were printed upside down, and the entire issue is replete with errors in spelling, punctuation, and the nature and style of print required. This Court holds that the printing and production of the newspaper issue in question failed to meet the standards customarily found in the industry and required by the contract, and that such failure constituted a substantial breach of contract on the part of claimant. Claim is, therefore, denied.